871 F.2d 1097
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George S. GEORGALIS, Petitioner,v.DEPARTMENT OF the ARMY, Respondent.
No. 89-3018.
United States Court of Appeals, Federal Circuit.
March 20, 1989.

Before FRIEDMAN, MAYER and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (Board) in docket No. DC34438810301, denying the petitioner's appeal for lack of jurisdiction, is affirmed.

OPINION

2
The petitioner appealed to the Board, challenging the job performance evaluations the Army had given him for merit pay purposes.  In response to the government's motion to dismiss for lack of jurisdiction and untimeliness, the petitioner responded that "[t]he issue is not just a challenge of a performance appraisal, but whether Merit Pay management by VII Corps and US Army Europe violates established Army Regulations, the Civil Service Reform Act of 1978, and Public Law."    The Board's administrative judge dismissed the appeal, and the Board declined to review that decision.  The administrative judge held that "[t]he Board does not have jurisdiction over performance appraisals and, absent an otherwise appealable matter, the Board will not consider an allegation of a prohibited personnel practice."


3
Both of these rulings of the administrative judge were correct.  The petitioner's other contentions either (1) were not raised before the Board and therefore are not properly before us, or (2) present issues over which the Board had no jurisdiction.